

 S2730 ENR: Drone Advisory Committee for the 21st Century Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2730IN THE SENATE OF THE UNITED STATESAN ACTTo establish and ensure an inclusive and transparent Drone Advisory Committee. 1.Short titleThis Act may be cited as the Drone Advisory Committee for the 21st Century Act.2.Sense of congressIt is the Sense of Congress that:(1)Due to the ever-increasing use of Unmanned Aircraft Systems in the agriculture, forestry, and rangeland sectors, as well as the inherently different uses in less populated parts of the nation, membership of the Drone Advisory Committee established by the Federal Aviation Administration should, to the extent practicable, include direct representatives from county and tribal government, agriculture, forestry, and rangeland interests.(2)Full transparency in the work of the Drone Advisory Committee is vital to ensuring the public can effectively participate and contribute to the development of sound Federal policies. The Administrator of the Federal Aviation Administration should, to the maximum extent practicable, ensure the work of the Drone Advisory Committee is shared with and easily accessible to the public and shall ensure transparency and openness in the manner in which the affairs of the Committee are conducted.3.Drone advisory committee membership(1)In generalThe Federal Aviation Administration shall take appropriate steps to encourage direct representation of county and tribal governments as well as agriculture, forestry, rangeland sectors, and other rural interests on the Drone Advisory Committee.(2)Public participationTo the maximum extent practicable, the Administrator shall include public participation in the process of nominating individuals for membership on the Committee.Speaker of the House of RepresentativesVice President of the United States and President of the Senate